Case 1:19-cr-10009-SOH Document 104 _ Filed 02/23/21 Page 1 of 2 PagelD #: 347

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
UNITED STATES OF AMERICA )
)
v. ) Criminal No. 1:19CR10009-001-002
)
PATRICK WAYNE WATSON, }
Defendant, )
and )
KENNETH O’BIER, )
Defendant

FINAL ORDER OF FORFEITURE

On June 22, 2020, the Court entered a Preliminary Order of Forfeiture in Case No.
1:19€R10009-001 in accordance with Fed.R.Crim. P. 32.2(b). (Doc. 51). In that Preliminary
Order of Forfeiture,

1. Credit Card Reader Ingenico, IMP352-01T2287A, SN:15151PP20540246

2. (2) Apple watches

3. iPhone 68, IMEI: 353339072797819

4. Samsung tablet, IMEI: 353608073396197. SN: RS2H90OVLKHR

5. AnLG phone, Model 7NFH700

6. iPhone XS Max, SN: FFMXN41KKPHM

7. iPhone Xs Max, SN: FALXCSXDKPHC

8. iPhone 8 Plus, IMEI: 352980091 181450, SN: FALVMLCZJCLY

9. Google Pixel 3, IMEI: 990012001893632, SN: 8ACKOQESD

10. Apple Macbook Air, SN: FVFXWEMKJK77

11. Apple iPad Pro 12.9, SN: DLXXKOQKKC48
Case 1:19-cr-10009-SOH Document 104 _ Filed 02/23/21 Page 2 of 2 PagelD #: 348

was forfeited to the United States pursuant to Title 18 U.S.C. § 981(a)(1)(c) and Title 26 U.S.C.
§ 2461(c).

The United States was required to publish notice of this order pursuant to Fed.R.Crim. P.
32.2(b)(6) and 18 U.S.C. § 982(b)(1), incorporating by reference 21 U.S.C. § 853(n)(1). On
February 17, 2021, an attorney for the United States filed a Notice of Proof of Publication, showing
that for 30 days, notice of the Court’s Preliminary Order of Forfeiture as to the above listed assets
was advertised on www.forfeiture.gov. Deadline for filing claims was August 25, 2020. No third
party claims have been filed.

On February 23, 2021, a Preliminary Order of Forfeiture was entered in the case of the co-
defendant, Kenneth O’Bier in Case No. 1:19CR10009-002, listing the same assets. Pursuant to
Fed, R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final as to a defendant at
sentencing.

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed. R.

Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on June 22, 2020, and February

23, 2021, shall become final at this time.

IT IS SO ORDERED this 23rd day of February, 2021.

Qerhe O. MH

HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE

bo
